Citation Nr: 0511219	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to February 
1985.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in September 2003, which denied the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.  

Service medical records reveal that the veteran was provided 
with an audiogram upon entering and leaving service.  Records 
from the veteran's entrance exam indicate that his hearing 
was within the normal range at all frequencies, with the 
greatest loss being 20 decibels at 6000 hertz in the right 
ear and 15 decibels at 4000 hertz in the left ear.  An annual 
audiogram during service in 1982, which was taken within 15 
hours of the last noise exposure revealed hearing thresholds 
of 10 decibels at 3000 hertz, 15 decibels at 4000 hertz, and 
20 decibels at 6000 hertz, bilaterally.  It was noted that 
the veteran used hand formed earplugs for ear protection, 
which had been issued previously.  His discharge examination 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
5
10
0
20
LEFT
0
10
0
10
25
15

Taken together, these figures fall within the normal range 
established under 38 C.F.R. § 3.385.  However, when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, a veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  Moreover, the Court in Hensley 
cited to a medical treatise, which noted that the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157, citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 
(Stephen A. Schroeder et al. eds., 1988).

The Board notes that a VA examination regarding the etiology 
of the veteran's hearing loss has not been conducted.  
Pursuant to 38 C.F.R. § 3.159(c)(4), an examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d). 

While the veteran's hearing was considered to be within 
normal limits for VA purposes at his separation from service, 
he did have a hearing threshold of 25 decibels in his left 
ear at discharge, which at least one medical treatise 
suggests represents hearing loss.  See Hensley, supra.  As 
the Board is not free to substitute its own medical judgment 
for that of an expert, the Board finds that a medical opinion 
to determine whether the veteran's present hearing loss in 
one or both ears is related to his military service.  
Consequently, the Board concludes that a VA examination is 
needed to confirm the presence of a current disability and to 
determine whether there is a link between the current 
disability and military service.  See 38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be afforded VA ear 
and audiological examinations, to 
ascertain the current nature and severity 
of any hearing loss found, and to 
determine the etiology thereof.  All 
necessary audiological tests should be 
conducted, including a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  

Based on review of the medical evidence 
of record and sound medical principles, 
the examiner(s) should provide an opinion 
on whether any hearing loss found in each 
ear is more likely, less likely, or as 
likely as not (50 percent or greater 
likelihood) related to active service.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



